Citation Nr: 0723214	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  99-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral hip 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for a bilateral hand 
disability.

8.  Entitlement to a compensable evaluation for a left knee 
disability.

9.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right fifth finger.

10.  Entitlement to a compensable evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to April 
1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Regional Office (RO) which denied service connection for 
PTSD, a neck disability and a low back disability, and 
continued the denials of the claims for service connection 
for a bilateral hand disability, a bilateral hip disability, 
a left ankle disability, and a right shoulder disability.  In 
addition, the RO granted service connection for residuals of 
a fracture of the right fifth finger, and assigned a 
noncompensable evaluation for it.  The December 1998 rating 
action also denied the veteran's claim for a compensable 
evaluation for a left knee disability and the claim for a 10 
percent evaluation under the provisions of 38 C.F.R. § 3.324.

This case has been before the Board in March 2001 and again 
in April 2004, and was remanded to ensure due process and to 
obtain additional evidence.  In the April 2004 decision, the 
Board determined that new and material evidence had been 
submitted to reopen claims for service connection for low 
back, bilateral hand, bilateral hip and right shoulder 
disabilities.  

In a decision issued on June 14, 2006 the Board denied the 
issues on appeal.  The June 14, 2006 Board decision is being 
vacated in a separate Board of Veterans Appeals decision 
issued this same date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Further development of this case is required in order to have 
the AOJ consider additional evidence submitted by the veteran 
subsequent to the January 2006 supplemental statement of the 
case.  The evidence was received by VA in April 2006 and 
August 2006 and consists of private medical records pertinent 
to the issues on appeal.  A review of the claims file 
indicates that the veteran has specifically requested (in 
correspondence received by the Board in May 2007) that this 
additional evidence be initially considered by the AOJ.  38 
C.F.R. §§ 19.31, 20.1304(c) (any pertinent evidence submitted 
by the appellant or her representative must be referred to 
the agency of original jurisdiction for initial review, 
unless this procedural right is waived by the appellant or 
her representative, or unless the Board determines the 
benefit sought can be allowed on appeal without such a 
referral).


The Board further notes that in August 2006 the veteran 
submitted three VA Form(s) 21-4142 (Authorization and Consent 
to Release Information) which appear to reference recent 
treatment for the disabilities on appeal.  As the veteran has 
requested VA assistance in obtaining relevant medical 
records, the Board finds that the AOJ should attempt to 
obtain these records.

As for the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a left ankle disability, the AOJ should send 
the veteran a VCAA letter that complies with the requirements 
under Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, the 
veteran should also be advised as to how VA assigns a 
disability rating and/or effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).

The record reflects that the veteran was most recently 
examined by VA for her service-connected left knee and right 
fifth finger disabilities in December 2002.  As more current 
findings as to the status of the veteran's left knee and 
right fifth finger disabilities would be useful, the Board 
finds that the veteran should be afforded an opportunity to 
report for such VA examinations.

A review of the record reveals that, at his time, the 
scheduling of additional VA examinations is not necessary.  
The AOJ, however, should review all additional records 
received, and if they suggest further development (for 
example, a VA examination), arrange for such development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter that 
complies with the requirements under Kent 
v. Nicholson, 20 Vet. App. 1 (2006) for 
the issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a left ankle disability.  
As for the other issues, the veteran 
should be advised by letter as to how VA 
assigns a disability rating and/or 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).

2.  The AOJ should attempt to obtain the 
private medical records identified by the 
veteran in the VA Form(s) 21-4142 
received in August 2006.  Any 
unsuccessful attempt to obtain any 
identified records should be documented 
in the claims folder.

3.  Schedule the veteran for VA 
examination(s) to ascertain the nature 
and severity of the veteran's service-
connected left knee and right fifth 
finger disabilities.  The claims folder 
should be made available for review by 
the examiner(s) in conjunction with the 
examination.

4.  As to any issue on appeal, the AOJ 
should review all additional records 
received, and if they suggest further 
development (for example, a VA 
examination), arrange for such 
development.

5.  The issues on appeal should again be 
adjudicated with consideration of any and 
all additional evidence.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





